Case 2:16-cr-00631-DAK-JCB Document 359 Filed 10/09/20 PageID.6457 Page 1 of 7




 Gregory G. Skordas (#3865)
 Gabriela Mena (#17087)
 N. Michelle Phelps (#17096)
 SKORDAS & CASTON, LLC
 560 South 300 East, Suite 225
 Salt Lake City, UT 84111
 Telephone: (801) 531-7444
 Facsimile: (801) 665-0128
 Attorneys for Defendant
 gskordas@schhlaw.com
 gmena@schhlaw.com
 mphelps@schhlaw.com

                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF UTAH


        UNITED STATES OF AMERICA,
                                                             DEFENDANT’S SENTENCING
                      Plaintiff,                                  MEMORANDUM

                          v.
                                                               Case No. 2:16-CR-00631-001
           AARON MICHAEL SHAMO,
                                                                   Judge Dale A. Kimball
                     Defendant.


        The Defendant, Aaron Shamo, by and through counsel of record, Gregory G. Skordas,

 hereby provides his Sentencing Memorandum in advance of sentencing scheduled for October

 15, 2020 at 10:00 a.m.

                                   PRELIMINARY STATEMENT

        On November 22, 2016, Aaron Shamo (hereinafter “Shamo”) was named in a Criminal

 Complaint which charged Possession of Fentanyl with Intent to Distribute, in violation of 21

 U.S.C. §841(a)(1). On May 31, 2017, Shamo was named in a fifteen count Superseding

 Indictment. On October 18, 2018, Shamo was named in a thirteen count Second Superseding

 Indictment. The thirteen counts were as follows: Count 1 charged Continuing Criminal
Case 2:16-cr-00631-DAK-JCB Document 359 Filed 10/09/20 PageID.6458 Page 2 of 7




 Enterprise, in violation of 21 U.S.C. §848; Counts 2-4 charged Aiding and Abetting the

 Importation of a Controlled Substance, in violation of 21 U.S.C. § 952, 21 U.S.C. § 960(b)(2);

 Count 5 charged Possession of a Controlled Substance with Intent to Distribute, in violation of

 21 U.S.C. § 814(a)(1), 21 U.S.C. § 841(b)(1)(A); Count 6 charged Aiding and Abetting the

 Distribution of Controlled Substance Resulting in Death, in violation of 21 U.S.C. § 841(a)(1),

 21 U.S.C. §841(b)(1)(A); Count 7 charged Manufacture of a Controlled Substance, in violation

 of 21 U.S.C. § 841(a)(1), 21 U.S.C. § 841(b)(1)(A); Counts 8-9 charged Knowing and

 Intentional Adulteration of Drugs while Held for Sale, in violation of 21 U.S.C. § 331(k), 21

 U.S.C. §333(b)(7); Count 10 charged Aiding and Abetting the Use of the U.S. Mail in

 Furtherance of a Drug Trafficking Offense, in violation of 21 U.S.C. § 843(b), 21 U.S.C. §

 843(d); Count 11 charged Conspiracy to Commit Money Laundering, in violation of 18 U.S.C. §

 1956(h); Count 12 charged Money Laundering Promotion and Concealment, in violation

 of 18 U.S.C. § 1956(a)(1(A)(i); Count 13 charged Engaging in Monetary Transactions in

 Property Derived from Specified Unlawful Activity, in violation of 18 U.S.C. § 1957(a).

        On August 30, 2019, Shamo was found guilty by jury trial to twelve counts of the

 thirteen-count Superseding Indictment. The jury could not reach a verdict on Count 6, Aiding

 and Abetting the Distribution of Controlled Substance Resulting in Death, in violation of 21

 U.S.C. § 841(a)(1), 21 U.S.C. §841(b)(1)(A). Shamo has been in continuous federal custody

 since his arrest on November 22, 2016.

                                 SENTENCING DISCUSSION

        Although Shamo is facing the minimum mandatory sentence for Count 1- life

 imprisonment, Shamo submits this memorandum to cover statutory factors the Court is required

 to consider prior to sentencing under 18 U.S.C. §3553(a).




                                                 2
Case 2:16-cr-00631-DAK-JCB Document 359 Filed 10/09/20 PageID.6459 Page 3 of 7




                        The History and Characteristics of the Defendant

        Shamo’s background was summarized in the pre-sentence report. (See paragraphs 82-93

 of the presentence report.) Shamo was born in Salt Lake City, Utah, the fourth child of married

 parents. Shamo was raised in Arizona. At the age of 13 Shamo began using marijuana with

 periodic binge alcohol drinking. Shamo’s parents transferred him to a charter school hoping that

 would put him on a better path. Shamo’s substance abuse increased which resulted in Shamo’s

 parents transferring him to a boarding school. After receiving his high school diploma Shamo

 attended Utah Valley University in Provo, Utah beginning in September 2008. Shamo struggled

 academically and ultimately ended up dropping out of Utah Valley University. Shamo enrolled

 in classes at Salt Lake Community College from September 2012 to December 2012, where he

 continued to struggle academically. Shamo did not complete a degree.

        In 2012 Shamo was diagnosed with Attention Deficit Hyperactivity Disorder. Shamo has

 also been diagnosed with situational anxiety, related to social situations. Despite the

 Government’s description of Shamo as a person that wanted to build an empire and be rich,

 Shamo is a person who lacks confidence and wrote journal entries as affirmatives to boost his

 confidence.

        Shamo met co-defendant Drew Crandall, (hereinafter “Crandall”), in his early adult life

 and as Shamo testified at trial, Crandall was somebody who he looked up to. Shamo explained

 how Crandall taught him many things ranging from how to wash clothes properly to technical

 skills. Crandall helped Shamo get a job at Teleperformance and later at eBay.

        Other than this federal offense, Shamo only has one other adult criminal conviction;

 Misdemeanor Driving Under the Influence in 2015.




                                                  3
Case 2:16-cr-00631-DAK-JCB Document 359 Filed 10/09/20 PageID.6460 Page 4 of 7




                          The Nature and Circumstances of the Offenses

        This case involved a Drug Trafficking Organization which manufactured controlled

 substances. The organization distributed these controlled substances throughout the United States

 on the Dark Net marketplace AlphaBay and by using the U.S. Mail.

        Shamo was living paycheck to paycheck and Crandall too, was struggling financially. At

 one point Crandall and Shamo started mining BitCoins and the parties put together an online

 storefront to sell their prescribed Adderall. Crandall and Shamo then started to purchase Molly

 and MDMA using BitCoins, through the darknet. Crandall came up with the idea to sell Molly

 and MDMA in capsule form. These substances were advertised through the darknet marketplace.

 Shamo would get the order and pass it to Crandall, Crandall then would ship the controlled

 substances. Crandall came up with new and different ways of how to make the distributed

 substances undetectable through the mail. Evolution to different drugs continued and resulted

 into a larger distribution operation.

        Crandall came up with the idea of pressing pills and figured out the algorithm of

 ingredients to use to make Zanax and MDMA pills. As this operation evolved, more people

 started to get involved. There were many other co-defendants that helped with this operation.

 The essential co-defendant to the fentanyl distribution was Luke Paz (hereinafter “Paz”).

        Before Crandall left to travel the world with his then girlfriend, he trained Paz on how to

 run the pill press. When the idea of selling fentanyl was brought to the operation’s attention by

 Christopher Kenny, Shamo reached out to Crandall to get his view. Crandall commented to

 Shamo that he should “follow the money”. Paz worked on the formula for Fentanyl Roxy’s until

 it was perfected. The demand rose and the distribution continued.




                                                  4
Case 2:16-cr-00631-DAK-JCB Document 359 Filed 10/09/20 PageID.6461 Page 5 of 7




                      Injustice in Sentencing When it Comes to Culpability

         Whether Shamo is sentenced before or after his codefendants, it is very evident that there

 will no doubt be sentencing disparities. No other co-defendant was charged with the Continuing

 Criminal Enterprise count. The term of imprisonment is mandatory life without release for this

 charge. Shamo will be sentenced to life on October 15, 2020 while co-defendant’s Paz and

 Crandall, who are equally culpable, were never charged with Continuing Criminal Enterprise and

 will certainly receive a much lighter sentence. Crandall entered into a plea agreement and pled

 guilty to the following: Conspiracy to Distribute Fentanyl, Conspiracy to Distribute Alprazolam,

 and Conspiracy to Commit Money Laundering. Crandall has the opportunity to serve less than a

 life sentence even though he started the organization and helped in its evolution. Crandall has

 served some jail time but was recently released and is awaiting sentencing. Paz entered into a

 plea agreement and pled guilty to the following: two counts of Knowing and Intentional

 Adulteration of Drugs While Held for Sale-Fentanyl and Conspiracy to Commit Money

 Laundering. Paz, will almost certainly, serve less than a life sentence. Paz has not yet spent a day

 in jail or prison for his conduct.

                                      Victims and Just Punishment

         Even though the jury did not convict Shamo of distributing fentanyl resulting in the death

 of R. K. on June 13, 2016, the Government indicated in their sentencing memorandum that

 Shamo was responsible for R.K.’s death. The Government has listed ninety other individuals,

 apparently now deceased, who at some point bought from Pharma-Master. Most of these

 individuals had to search for and find Pharma-Master on the darknet in order to purchase drugs.

 The most unfair implication made by the Government after listing these ninety individuals is that

 Shamo was the one that sold to them. Shamo represents one of many individuals responsible for




                                                  5
Case 2:16-cr-00631-DAK-JCB Document 359 Filed 10/09/20 PageID.6462 Page 6 of 7




 how these individuals were sold drugs through the darknet. If it were not for the attributions from

 other co-defendants, mainly Crandall and Paz, those drugs may have never been sold to those

 ninety individuals. Without Crandall helping with a storefront on the dark net, formulating

 recipes for pills, and masterminding how to distribute the product through the mail, this drug

 distribution organization would not have been able to distribute the amount of drugs it did.

 Without the suggestion of Christopher Kenny and Paz’s perfecting of a fentanyl recipe, fentanyl

 pills may have never been distributed by this drug distribution organization.

         The drug problem that our country faces has two components. The first is the distribution

 of drugs and the second is the demand for drugs. All defendants in this matter contributed to the

 first component, but only Shamo was charged with a count that mandates a life term of

 imprisonment. Now that all defendants are soon to be sentenced, Shamo is the only defendant

 guaranteed a life sentence. That is not a just sentence. Regardless of the Government’s theory

 that Shamo being sentenced to life will promote respect for the law, there will always be a person

 like Drew Crandall with the mindset to “follow the money”. As long as there is a demand, there

 will be distribution.

                                         CONCLUSION

         The Defendant respectfully submits that a life sentence for Count 1, Engaging in a

 Continuing Enterprise, is not just.



         DATED this 9th day of October 2020.

                                              SKORDAS & CASTON, LLC

                                               /s/ Gregory G. Skordas
                                               Gregory G. Skordas




                                                 6
Case 2:16-cr-00631-DAK-JCB Document 359 Filed 10/09/20 PageID.6463 Page 7 of 7




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 9 October 2020, I electronically filed a true and correct copy

 of the foregoing DEFENDANT’S SENTENCING MEMORANDUM, with the Clerk of the

 Court using CM/ECF system, which sent notification of such filing to the following:



        John W. Huber
        Michael Gadd
        Kent A. Burggraaf
        Vernon G. Stejskal
        Attorneys United States Attorney
        111 South Main St., #1800
        Salt Lake City, UT 84111

                                              /s/ Stacey Dodier
                                              SKORDAS & CASTON, LLC




                                                  7
